

115 HR 2094 IH: Lead Free Schools Act of 2017
U.S. House of Representatives
2017-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2094IN THE HOUSE OF REPRESENTATIVESApril 14, 2017Mr. Gottheimer (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to establish deadlines for promulgation of national primary
			 drinking water regulations for certain contaminants, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Lead Free Schools Act of 2017. 2.Requirements for regulation of contaminantsSection 1412(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(2)) is amended by adding at the end the following:
			
				(D)Lead and copper rule
 (i)In generalNotwithstanding any other deadline established in this subsection, not later than 9 months after the date of enactment of the Lead Free Schools Act of 2017, the Administrator shall issue revised national primary drinking water regulations for lead and copper.
 (ii)RequirementsThe revised regulations issued under clause (i) shall ensure that— (I)corrosion controls are reevaluated anytime source water or treatment is changed;
 (II)test results are valid, by prohibiting techniques that artificially lower lead levels, including flushing before samples are taken;
 (III)monitoring includes school sites for all public water systems serving schools (as defined in section 1461);
 (IV)notification of lead problems is clear and effective, including, to the extent practicable, notification, at least annually, of any testing and such problems at school sites on the Internet website of the applicable local educational agency; and
 (V)lead service lines are fully replaced on a set timetable and whenever contamination is detected. (iii)Scope of lead line replacement requirementsRequirements to replace lead service lines under the revised regulations issued under clause (i) shall extend to all service lines controlled by public water systems, regardless of ownership.
 (E)Perfluorinated compoundsNotwithstanding any other deadline established in this subsection, not later than 2 years after the date of enactment of the Lead Free Schools Act of 2017, the Administrator shall publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for perfluorinated compounds.
 (F)1,4-dioxaneNotwithstanding any other deadline established in this subsection, not later than 2 years after the date of enactment of the Lead Free Schools Act of 2017, the Administrator shall make a determination, pursuant to paragraph (1)(B)(ii), on whether to regulate 1,4-dioxane under this section..
		3.Definition of lead service line
 (a)In generalSection 1401 of the Safe Drinking Water Act (42 U.S.C. 300f) is amended by adding at the end the following:
				
 (17)Lead service lineThe term lead service line means a pipe and its fittings, which are not lead free (as defined in section 1417(d)), that connect the drinking water main to the building inlet..
 (b)Conforming amendmentSection 1459B(a) of the Safe Drinking Water Act (42 U.S.C. 300j–19b(a)) is amended by striking paragraph (4).
			4.Competitive grant pilot program for drinking water fountain replacement for schools
 (a)In generalPart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.) is amended by adding at the end the following:
				
					1465.Competitive grant pilot program for drinking water fountain replacement for schools
 (a)EstablishmentNot later than 180 days after the date of enactment of this section, the Administrator shall establish a competitive pilot grant program to provide assistance to local educational agencies for the replacement of drinking water fountains manufactured prior to 1988.
 (b)Use of fundsFunds awarded under the competitive pilot grant program— (1)shall be used to pay the costs of replacement of drinking water fountains in schools; and
 (2)shall be awarded on a competitive basis, as determined by the Administrator. (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section not more than $5,000,000 for each of fiscal years 2018 through 2022..
 (b)DefinitionsSection 1461(5) of the Safe Drinking Water Act (42 U.S.C. 300j–21(5)) is amended by inserting or drinking water fountain after water cooler each place it appears. 5.School remedial action programSection 1464(d)(7) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)(7)) is amended—
 (1)by striking $20,000,000 and inserting $100,000,000; and (2)by striking 2017 through 2021 and inserting 2018 through 2022.
			